      Case 2:15-cr-00161-WBS Document 278 Filed 09/02/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:15-cr-00161-WBS
13                  Plaintiff,

14        v.                                 ORDER
15   MANGAL GILL,

16                  Defendant.

17

18                                ----oo0oo----

19               Defendant Mangal Gill has filed a motion for

20   reconsideration of the court’s denial of his request for

21   compassionate release under 18 U.S.C. § 3582(c)(1)(A).            (Docket

22   No. 277.)   Defendant’s motion essentially argues that the risk of

23   the coronavirus to all inmates at FCI Lompoc, along with the risk

24   to him specifically, constitute extraordinary and compelling

25   reasons for his release under 18 U.S.C. § 3582(c)(1)(A) and

26   U.S.S.G. § 1B1.13.    The court already considered and rejected

27   these arguments in its order denying compassionate release

28   (Docket No. 276), and the further argument raised by defendant in
                                         1
      Case 2:15-cr-00161-WBS Document 278 Filed 09/02/20 Page 2 of 2

1    the instant motion does not warrant reconsideration of the

2    court’s denial.    Accordingly, the motion for reconsideration

3    (Docket No. 277) is DENIED.

4              IT IS SO ORDERED.

5    Dated:   September 2, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
